Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment filed on 08/27/2021.
Claims 1-21 are cancelled by the applicants.
Claims 22-39 are added by the applicants.
Claims 22-39 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Examiner’s Interview summary
On 07/15/2022 Examiner communicated the allowance matter with Gene Su [45,140] to place the application in condition for allowance. On 07/26/2022 Examiner received notification from Gene Su that indicated that the applicants’ needs more time to consider the proposed amendments and would like to request an office action at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-25, 28-31 and 34-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15 and 21 of U.S. Patent No. 11,042,407. Although the claims at issue are not identical, they are not patentably distinct from each other because of following observations.
Instant Claim
11042407 Claim
22. A method to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the method comprising: 
defining the virtual computing instance, by a first management entity, with a dynamic type, wherein the virtual computing instance is configured to 
receive a command from a second management entity; finding, by the first management entity, the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type in the heterogeneous cloud environment: generating, by the first management entity, an undeployment plan or a deployment plan of the virtual computing instance based on one or more blueprints associated with a catalog item for the virtual computing instance.
23. The method of claim 22, wherein the one or more blueprints were used, by the first management entity, to provision the virtual computing instance in the heterogeneous cloud environment.
24. The method of claim 23, wherein the undeployment plan is generated in response to the virtual computing instance being terminated based on the command received from the second management entity.
1. A method to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the method comprising: 
defining the virtual computing instance, by a first management entity, with a dynamic type, wherein the virtual computing instance is 
provisioned by the first management entity and configured to 
receive a command from a second management entity; and repeatedly finding the dynamic type with one or more finder workflows to determine whether the virtual computing instance is terminated based on the command from the second management entity; in response to not finding the dynamic type within the heterogeneous cloud environment: creating a catalog item for the virtual computing instance in a common service catalog; and in response to a selection of the created catalog item, generating, by the first management entity, an undeployment plan of the virtual computing instance based on one or more blueprints.
25. The method of claim 24, further comprising carrying out the undeployment plan and freeing up resources previously allocated to provision the virtual computing instance based on the one or more blueprints.
7. The method of claim 1, further comprising freeing up, by the first management entity, the one or more resources allocated for provisioning the virtual computing instance.
28. A non-transitory computer-readable storage medium, containing a set of instructions which, in response to execution by a processor, cause the processor to perform a method to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the method comprising: defining the virtual computing instance, by a first management entity, with a dynamic type, wherein the virtual computing instance is configured to receive a command from a second management entity; finding, by the first management entity, the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type in the heterogeneous cloud environment: generating, by the first management entity, an undeployment plan or a deployment plan of the virtual computing instance based on one or more blueprints associated with a catalog item for the virtual computing instance.
29. The non-transitory computer-readable storage medium of the claim 28, wherein the one or more blueprints were used, by the first management entity, to provision the virtual computing instance in the heterogeneous cloud environment.
30. The non-transitory computer-readable storage medium of the claim 28, wherein the undeployment plan is generated in response to the virtual computing instance being terminated based on the command received from the second management entity.
8. A non-transitory computer-readable storage medium, containing a set of instructions which, in response to execution by a processor, cause the processor to perform a method to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the method comprising: defining the virtual computing instance, by a first management entity, with a dynamic type, wherein the virtual computing instance is provisioned by the first management entity and configured to receive a command from a second management entity; and repeatedly finding the dynamic type with one or more finder workflows to determine whether the virtual computing instance is terminated based on the command from the second management entity; in response to not finding the dynamic type within the heterogeneous cloud environment: creating a catalog item for the virtual computing instance in a common service catalog; and in response to a selection of the created catalog item, generating, by the first management entity, an undeployment plan of the virtual computing instance based on one or more blueprints.
31. The non-transitory computer-readable storage medium of the claim 30, wherein the method further comprises carrying out the undeployment plan and freeing up resources previously allocated to provision the virtual computing instance based on the one or more blueprints.
14. The non-transitory computer-readable storage medium of the claim 8, wherein the method further comprises freeing up, by the first management entity, the one or more resources allocated for provisioning the virtual computing instance.
34. A system to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the system comprising: a cloud management server configured to: define the virtual computing instance with a dynamic type, wherein the virtual computing instance is configured to receive a command from another management entity; find the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type within the heterogeneous cloud environment: generate an undeployment plan or a deployment plan of the virtual computing instance based on one or more blueprints associated with a catalog item for the virtual computing instance.
35. The system of claim 34, wherein the one or more blueprints were used, by the cloud management server, to provision the virtual computing instance in the heterogeneous cloud environment.
36. The system of claim 34, wherein the undeployment plan is generated in response to the virtual computing instance being terminated based on the command received from the another management entity.
15. A system to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the system comprising: a cloud management server configured to: define the virtual computing instance with a dynamic type, wherein the virtual computing instance is provisioned by the cloud management server and configured to receive a command from a second management entity; and repeatedly find the dynamic type with one or more finder workflows to determine whether the virtual computing instance is terminated based on the command from the second management entity; in response to not finding the dynamic type within the heterogeneous cloud environment: create a catalog item for the virtual computing instance in a common service catalog; and in response to a selection of the created catalog item, generate, by the cloud management server, an undeployment plan of the virtual computing instance based on one or more blueprints.
37. The system of claim 36, wherein the cloud management server is further configured to carry out the undeployment plan and free up resources previously allocated to provision the virtual computing instance based on the one or more blueprints.
21. The system of claim 15, wherein cloud management server is further configured to free up the one or more resources allocated for provisioning the virtual computing instance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20130232498 to Mangtani et al. in view of USPN 20170207991 to Mercuri.
Per claim 22:
Mangtani discloses:
22. A method to manage post provisioning operations of a virtual computing instance in a heterogeneous cloud environment, the method comprising: 
defining the virtual computing instance (Paragraph [0032] “each virtual machine is represented by each instance”), by a first management entity (Paragraph [0031] “administrator 104”), with a dynamic type (Paragraph [0034] “catalog 130, code components are represented as types or formats”), wherein the virtual computing instance is configured to receive a command from a second management entity (Paragraph [0039] “Action scripts may be executable by a command-line shell, such as a UNIX shell (e.g., bash) or Windows PowerShell, though other suitable scripting environments”); and
generating, by the first management entity, an undeployment plan or a deployment plan of the virtual computing instance based on one or more blueprints associated with a catalog item for the virtual computing instance (Paragraph [0027] “In step 204, application director 106 generates a deployment plan 128 based on blueprint 126 to deploy application 108 in a specific cloud environment (e.g., deployment environments 112)”).

Mangtani does not explicitly disclose finding, by the first management entity, the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type, in the heterogeneous cloud environment. 
However, Mercuri discloses in an analogous computer system finding, by the first management entity, the dynamic type in the heterogeneous cloud environment(Paragraph [0028,0041] “When the controller application 104 makes the first call to the finder application 108 according to the monitor workflow 116A… finder application 108 may be configured to query and retrieve data points 130… the content services 118 (i.e., dynamic type) may depend on the data points 130 as configured by the finder application 108… analyzer application 110 may then apply the context information 132  to the data points 130… context information 132 may provide contextual insight regarding the relevancy or importance of each of the data points 130”); and in response to not finding the dynamic type (Paragraph [0026] “If an existing monitor workflow corresponding to the subscription criteria 125 (i.e., dynamic type) is not available, then the controller application 104 may instruct the monitor application 106 to generate a new monitor workflow”) in the heterogeneous cloud environment (Paragraph [0045] “the computer 300 may operate in a networked environment using logical connections to remote computers through a network such as the network 318”): 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of  finding, by the first management entity, the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type, in the heterogeneous cloud environment as taught by Mercuri into the method of generating deployment plan according to application blueprints as taught by Mangtani. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of  finding, by the first management entity, the dynamic type in the heterogeneous cloud environment; and in response to not finding the dynamic type, in the heterogeneous cloud environment to provide an efficient technique to fulfill the requirement of dynamic type so that the appropriate resources are allocated to execute a particular application error free.

Per claim 23:
Mangtani discloses:
23. The method of claim 22, wherein the one or more blueprints were used, by the first management entity, to provision the virtual computing instance in the heterogeneous cloud environment (Paragraph [0032] “In step 314, application director 106 inserts the specified logical templates into catalog 130 of blueprint items. As a result of their inclusion in catalog 130, logical templates are available to users (e.g., developer 102) when creating blueprints 126 that define application topologies having one or more virtual machines”).

Per claim 24:
The rejection of claim 23 is incorporated and undeployment plan is generated as taught by Mangtani as applied to claim 22 above. Further, Mangtani does not explicitly discloses response to the virtual computing instance being terminated based on the command received from the second management entity.
However, Mercuri discloses in an analogous computer system in response to the virtual computing instance being terminated based on the command received from the second management entity (Paragraph [0038] “when the monitor workflow expires according to the workflow lifecycle configuration 126, the controller application 104 may cease performing the calls defined in the monitor workflow, thereby terminating the subscribed monitoring service”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of in response to the virtual computing instance being terminated based on the command received from the second management entity as taught by Mercuri into the method of generating deployment plan according to application blueprints as taught by Mangtani. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of in response to the virtual computing instance being terminated based on the command received from the second management entity to provide an efficient technique to stop the services as per request so that the appropriate resources are allocated to execute a particular application error free.
 

Per claim 25:
Mangtani discloses:
25. The method of claim 24, further comprising carrying out the undeployment plan and freeing up resources previously allocated to provision the virtual computing instance  (Paragraph [0074] “orchestration component 718 monitors the infrastructure resource consumption levels and requirements of cloud computing environment 702 (e.g., by monitoring communications routed through addressing and discovery layer 720 as further detailed below) and provides additional infrastructure resources to cloud computing environment 702 as needed or desired”)based on the one or more blueprints  (Paragraph [0043] “responsive to user input, application director 106 generates blueprint 126 comprised of the logical templates selected by the user”).

Per claim 26:
Mangtani discloses:
26. The method of claim 23, wherein the deployment plan is generated in response to the virtual computing instance being hibernated based on the command received from the second management entity (Paragraph [0054] “application director 106 may verify whether properties have been correctly specified, that application components are not missing (i.e. hibernated) from any required actions…application director 106 transmits a successful blueprint generation message to the user, and in turn, in step 346, the user receives a status indication regarding generation of blueprint 126…responsive to detecting an error within blueprint 126, application director 106 transmits an error message to the user. Application director 106 may provide the user with opportunities to perform one or more remedial actions to correct any detected errors”).

Per claim 27:
Mangtani discloses:
27. The method of claim 26, further comprising carrying out the deployment plan and allocating resources to provision the virtual computing instance (Paragraph [0075] “Cloud computing environment includes a cloud director 722 (e.g., run in one or more virtual machines) that manages allocation of virtual computing resources to application director 106 for deploying applications… virtual machines that may be provisioned from cloud computing environment 702”) based on the one or more blueprints (Paragraph [0075] “cloud director 722 receives provisioning requests for cloud templates that have been mapped to a logical template in application blueprints 126”).


Claims 34-39 is/are the apparatus/system claim corresponding to method claims 22-27 respectively, and rejected under the same rational set forth in connection with the rejection of claims 22-27 respectively, as noted above.

Claims 28-33 is/are the medium/product claim corresponding to method claims 22-27 respectively, and rejected under the same rational set forth in connection with the rejection of claims 22-27 respectively, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
USPN 20180157384 discloses Methods, apparatus and articles of manufacture to provide workflow subscription management in a cloud computing environment are disclosed. Example disclosed methods include, in response to a first input identifying an event topic, causing, by executing an instruction with a processor, a corresponding event schema to be displayed, accessing a second input identifying a field included in the event topic schema and a third input identifying a threshold value corresponding to the field. Disclosed example methods also include, in response to receiving an event notification corresponding to the event topic and based on the threshold value having a defined relationship to a payload value included in an event payload contained in the event notification, triggering a workflow.

USPN 20180165090 discloses an information-technology (IT) blueprint is an executable document that, when executed, can be used to create an IT application such as an e-commerce site. An IT lifecycle blueprint can further be used to manage (e.g., modify) and, ultimately, destroy such an IT application. To this end, an IT lifecycle blueprint can include idempotent methods that achieve the same result whether starting from a blank (real or virtual) infrastructure or from a previously populated infrastructure. To effect a modification that is not within the scope of the blueprint that created the IT application, a new lifecycle blueprint can be created, if necessary, and executed to effect the modification. In a sense, the new lifecycle blueprint replaces the old lifecycle blueprint as a manager tool for the IT application.

USPN 10382266 discloses in one example, described herein is an interconnection platform for dynamically configuring and managing a cloud-based services exchange, or “cloud exchange,” to facilitate virtual interconnections (“virtual circuits”) for cloud services delivery from cloud service providers to one or more cloud customers. As described herein, the interconnection platform facilitates event-driven notification to push virtual circuit configuration status updates to customer systems of customers of the cloud exchange provider that interface with the interconnection platform. 

Fernandez, Hector, Guillaume Pierre, and Thilo Kielmann. "Autoscaling web applications in heterogeneous cloud infrastructures." 

Demchenko, Yuri, et al. "Intercloud architecture framework for heterogeneous cloud based infrastructure services provisioning on-demand." 

Afrin, Mahbuba, et al. "Resource allocation and service provisioning in multi-agent cloud robotics: A comprehensive survey." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193